Citation Nr: 1803637	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.  He also had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing in May 2017 before the undersigned.  A transcript of the hearing testimony has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the issues on appeal must be remanded for additional development as the duty to assist has not been fulfilled with regard to the Veteran's claims.  The Veteran was provided a VA medical examination in October 2010 regarding his claims for service connection for a low back disability and a cervical spine disability.  The examiner noted the Veteran's reports of back and neck pain since his period of active service and diagnosed the Veteran with current disabilities of lumbar spine degenerative disc disease, a moderate compression fracture deformity involving L1, and cervical spine degenerative disc disease.  The examiner did not provide a medical opinion regarding the etiology of these disabilities, and an opinion regarding their etiology has not been provided.  

VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In a statement provided in May 2010, the Veteran reported that his lower back pain started during his period of active service, while he was stationed aboard the USS Vernon City in 1962 or 1963.  In January 2011, the Veteran stated that he was placed on light duty and that he got authorization to put a piece of 1/4 inch plywood under his mattress.  During his May 2017 Board hearing, the Veteran reported that his duties in the Navy required him to help move and secure heavy equipment, which required using chains that weighed 40-50 pounds.  He stated that he suffered from back pain "on and off" after his initial in-service injury, and then the condition "was aggravated by an auto accident" in the 1980's that occurred while he was on his way to a reserve drill weekend at the Naval Air Station at Whidbey Island in Washington.

Here, the evidence indicates that (1) the Veteran has a current diagnosis of degenerative disc disease of the lumbar and cervical spine, (2) that he performed duties that required him to move and secure heavy objects, and (3) that the Veteran has reported experiencing recurrent back pain since his period of active service.  The Board finds that this does constitute evidence that the Veteran's degenerative disc disease of the lumbar and cervical spine may be associated with his active service. Accordingly, remand is required to obtain a VA medical opinion regarding the etiology of his current diagnosed conditions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain and associate with the claims file the Veteran's complete personnel file from the appropriate sources.  All such attempts should be documented and placed in the claims file.

2. The Veteran must be afforded a VA examination to determine the etiology of his current lumbar and cervical spine disabilities.  

The claims file and all electronic records must be made available to the examiner.  The examiner must report review of the claims file.  

The examiner is specifically asked to provide the following opinions: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current lumbar disability is due to or the result of, any incident of his period of active service from January 1962 to December 1963. 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current cervical disability is due to or the result of, any incident of his period of active service from January 1962 to December 1963. 

A complete rationale for all opinions must be provided.  In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






